         Case 1:16-cv-01534-JEB Document 425 Filed 05/22/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF COLUMBIA

                                                      )
STANDING ROCK SIOUX TRIBE,                            )
                                                      )
       Plaintiff,                                     )
                                                      )
and                                                   )
                                                      )
CHEYENNE RIVER SIOUX TRIBE,                           )
                                                      )
       Plaintiff-Intervenor,                          )
                                                      )
v.                                                    )      Case No. 1:16-cv-01534 (JEB)
                                                      )       (consolidated with Cases No.
UNITED STATES ARMY CORPS OF                           )     1:16-cv-01796 & 1:17-cv-00267)
ENGINEERS,                                            )
                                                      )
       Defendant,                                     )
                                                      )
and                                                   )
                                                      )
DAKOTA ACCESS, LLC,                                   )
                                                      )
       Defendant-Intervenor.                          )
                                                      )


                        NOTICE OF FILING PURSUANT TO ECF 417

       Pursuant to this Court’s May 8, 2019 Order, ECF No. 417, the United States Army Corps of

Engineers submits the following affidavit attached as Exhibit One.


Dated: May 22, 2019                                   Respectfully submitted,

                                                      JEAN E. WILLIAMS
                                                      Deputy Assistant Attorney General
                                                      Environment & Natural Resources Division

                                                      By: /s/ Amarveer Brar
                                                      AMARVEER S. BRAR, CA Bar 309615
                                                      REUBEN SCHIFMAN, NY BAR
                                                      BRIAN COLLINS, TX Bar 24038827
Case 1:16-cv-01534-JEB Document 425 Filed 05/22/19 Page 2 of 3



                                 U.S. Department of Justice
                                 Natural Resources Section
                                 P.O. Box 7611
                                 Benjamin Franklin Station
                                 Washington, DC 20044
                                 Phone: (202) 305-0479 (Brar)
                                 Phone: (202) 305-4224 (Schifman)
                                 Phone: (202) 305-0428 (Collins)
                                 Fax: (202) 305-0506
                                 amarveer.brar@usdoj.gov
                                 reuben.schifman@usdoj.gov
                                 brian.m.collins@usdoj.gov

                                 Attorneys for the United States Army Corps
                                 of Engineers

                                 OF COUNSEL:

                                 MILTON BOYD
                                 MELANIE CASNER
                                 U.S. Army Corps of Engineers
                                 Office of Chief Counsel
                                 Washington, DC
         Case 1:16-cv-01534-JEB Document 425 Filed 05/22/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 22, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send notification of this filing to the attorneys

of record and all registered participants.



                                             /s/ Amarveer Brar
                                             Amarveer Brar
Case 1:16-cv-01534-JEB Document 425-1 Filed 05/22/19 Page 1 of 2
Case 1:16-cv-01534-JEB Document 425-1 Filed 05/22/19 Page 2 of 2
